DAUKSCH, Judge,
dissenting:
I must respectfully dissent. The Appellant was a juvenile taken into custody on February 24, 1976. The person who took him into custody was required to file an intake report within three days after the taking into custody occurred. Section 39.-03(2), Florida Statutes (1975). The intake report was not filed until March 3, 1976, therefore the child should have been discharged. In the Interest of J. W. H., et al., etc. v. State of Florida, 345 So.2d 871 (Fla. 1st DCA, opinion filed May 18, 1977).
I am aware of the opinion from our court referred to in the majority opinion here, to which I would have dissented if I were a member of that panel. The legislature used the word shall and as was said in J. W. H., supra, we should interpret words the way they are written and not the way they should have been written. In this case sub-judiee the lack of prejudice to the Appellant is quite obvious on its face and the detriment tó society should my position here prevail could possibly be great. However, the legislature must be taken at its word.